Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4-7, 9, 15 are objected to because of the following informalities: 
In Claim 1, lines 16 and 19, “trained learning models” and “trained models” were probably meant to be trained machine learning models and trained machine learning models, respectively. These same objections (either or both) are made for Claim 2 (lines 5-8), Claim 4 (line 3), Claim 5 (lines 5, 7, 9), Claim 6 (line 2), Claim 7 (lines 3, 8-9, 11), Claim 9 (line 3) and Claim 15 (lines 8, 10, 12-13, 15).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation, “train at least one respective machine learning model of the plurality of machine learning models for each discrete model class of the plurality of discrete model classes using the at least one dataset using the neural network”. It is unclear in the claim as to how a machine learning model is trained with a neural network (another machine learning model). Training a machine learning model using datasets is well known in the art, the claim, however, does not clarify how the dataset and neural network are both used in training the machine learning model. Dependent claims are also subsequently rejected. The same rejection is also made for independent Claim 15.

Additionally:
Claim 4, line 3, recites the limitation “the selected one of the plurality of trained learning models”, which lacks antecedent basis (the dependency of Claim 3 should probably be on Claim 2).
Claim 5, line 1, recites the limitation “the processor enabled device”, which lacks antecedent basis (the dependency of Claim 3 should probably be on Claim 2). 
Claim 12, line 2, recites the limitation “the localized data set”, which lacks antecedent basis.
Claim 14, line 3, recites the limitation “the dialect”, which lacks antecedent basis. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 15 and similar independent Claim 1 (along with dependent Claim 2, which is also similar to dependent Claims 5 and 7) recites limitations pertaining to receiving data for training machine learning models, validating machine learning models, retraining machine learning models based on accuracy, aggregating values/parameters of machine learning models, and transmitting values/parameter and/or machine learning models. These limitations, under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” grouping of abstract ideas. That is the training, retraining and validating of machine learning models are based on mathematical relationships, equations and calculations, as is the aggregation of parameters/values. Receiving and transmitting data are considered adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negate the abstract idea. Dependent Claims 3-4, 6 are further directed towards the “Mathematical Concepts” grouping of abstract ideas of subdividing classes of machine learning models and determining accuracy of the machine learning models. Dependent Claims 8-9 are considered adding insignificant extra-solution activity to the judicial exception, in choosing a time to transmit values/parameters - see MPEP 2106.05(g), and does not negate the abstract idea. Claims 10-14 generally links the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and therefore does not negate the abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) recites the additional element of at least one “processor” in performing the limitations of the claim(s). However, this additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim are therefore directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element used for performing the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic, US 2021/0097439 A1, in view of Baracaldo, US 2020/0358599 A1.

Regarding Claim 1, Vodencarevic teaches:
A computing system for obtaining a trained model privately and securely, the system comprising (paragraph 9: providing machine learned models to local sites in a way that protects their data privacy): 
at least one processor; at least one data storage device (paragraph 70: processor and storage); 
a neural network (paragraph 93: neural network); 
and machine readable instructions stored in the at least one data storage device that when executed by the at least one processor controls the system to (paragraph 70: stored processor executable instructions): 
define, in a cloud-based computing system (paragraph 196: cloud computing system), 
a plurality of discrete model classes, wherein the plurality of discrete model classes comprises a plurality of machine learning models (Abstract; paragraph 12: describes a toolset configured such that a plurality of different machine learned models can be derived from the toolset at a plurality of discrete client units); 
receive by the cloud-based computing system, at least one dataset for modeling the plurality of discrete model classes (paragraphs 17-18, 84: data used for developing and training the machine learning algorithms/models); 
train at least one respective machine learning model of the plurality of machine learning models for each discrete model class of the plurality of discrete model classes using the at least one dataset using the neural network (paragraphs 12, 24, 84: training the machine learning models with the data); 
transmit the plurality of trained learning models associated with each discrete model class to at least one anonymous client (paragraphs 9, 12, 106: providing machine learned models to clients while protecting their privacy); 
receive updated parameters from the at least one anonymous client, wherein the updated parameters are from a selected one of the plurality of trained models by the at least one anonymous client (paragraphs 94, 96, 124, 142: receiving the updated machine learned models, that involves the updated parameters of the machine learned model, from the client. Examiner’s note: Baracaldo also teaches this, see for example paragraphs 29-30); 
transmit the updated plurality of machine learning models to at least one client (paragraphs 13, 87, 98, 113, 136, 149: providing the trained/updated machine learned models to the client).
Although Vodencarevic may have taught the following, Baracaldo in a similar field of endeavor more specifically teaches:
aggregate and update parameters of the plurality of machine learning models by the neural network (paragraphs 30, 50, 53, 89: wherein parameters of the learned, that is updated, machine learning algorithm/model, are aggregated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Baracaldo with that of Vodencarevic for aggregating and updating parameters of the plurality of machine learning models.
The ordinary artisan would have been motivated to modify Vodencarevic in the manner set forth above for the purposes of synthesizing a machine learning model based on an aggregate of the plurality of model parameters [Baracaldo: Abstract].

Regarding Claim 2, Vodencarevic further teaches:
The computing system according to Claim 1, wherein the at least one anonymous client comprises a processor enabled device comprising memory, a processor, and machine readable instructions stored in the memory that when executed by the processor controls the processor enabled device to (paragraph 70: processor, storage and processor executable instructions):  
validate each one of the plurality of trained learning models using a localized dataset (paragraphs 85, 261, 276: training, validating and testing the machine learned models using local data), 
select one of the plurality of trained learning models having the highest accuracy among the plurality of trained learning models (paragraphs 101, 141, 168, 179: deciding the best, or highest accurate, machine learned model. Examiner’s note: Wadhwa, US 2021/0304151 A1, also teaches choosing the best model, see for example paragraph 42), 
retrain the selected one of the plurality of trained learning models using new datasets obtained by the at least one anonymous client through transfer learning (paragraphs: 107, 124, 128, 136, 237, 253, 257, 264, 272: retraining to adapt the machine learned models to new data, wherein the machine trained model is versatile and applicable to a plethora of different problems in machine learning, which is transfer learning. Examiner’s note: Kozhaya, US 2021/0097428 A1, also teaches transfer learning, see for example Abstract).

Regarding Claim 3, Vodencarevic further teaches:
The computing system according to Claim 1, wherein the plurality of discrete model classes is subdivided into a plurality of submodel classes, wherein each submodel class of the plurality of submodel classes comprises at least one machine learning model (Abstract; paragraphs 12, 79, 99: wherein it is described a toolset composed of a plurality of different machine learned models. Examiner’s note: Zhou, US 2021/0042628 A1, also teaches a hierarchy of machine learning models in a federated learning framework).

Regarding Claim 4, Vodencarevic further teaches:
The computing system according to Claim 3, further comprising transmitting the at least one machine learning model from any submodel class of the plurality of submodel classes associated with the selected one of the plurality of trained learning models having the highest accuracy (paragraphs 101, 141, 168: choosing the best, or highest accurate, machine learned model. Examiner’s note: Wadhwa, US 2021/0304151 A1, also teaches choosing the best model, see for example paragraph 42).

Regarding Claim 5, Vodencarevic further teaches:
The computing system according to Claim 3, wherein the processor enabled device is further configured to: validate each one of the at least one machine learning model for the submodel class using a localized dataset of the at least one anonymous client (paragraphs 85, 261, 276: training, validating and testing the machine learned models using local data);  
select one of the plurality of trained learning models from the submodel class having the highest accuracy (paragraphs 101, 141, 168, 179: deciding the best, or highest accurate, machine learned model. Examiner’s note: Wadhwa, US 2021/0304151 A1, also teaches choosing the best model, see for example paragraph 42); 
retrain the selected one of the plurality of trained learning models from the submodel class using new datasets obtained by the at least one anonymous client through transfer learning (paragraphs: 107, 124, 128, 136, 237, 253, 257, 264, 272: retraining to adapt the machine learned models to new data, wherein the machine trained model is versatile and applicable to a plethora of different problems in machine learning, which is transfer learning. Examiner’s note: Kozhaya, US 2021/0097428 A1, also teaches transfer learning, see for example Abstract); 
transmit updated parameters used in the selected one of the plurality of trained models of the submodel class to the neural network (paragraphs 94, 96, 124, 142: receiving the updated machine learned models, that involves the updated parameters of the machine learned model, from the client. Examiner’s note: Baracaldo also teaches this, see for example paragraphs 29-30). 

Regarding Claim 6, Vodencarevic further teaches:
The computing system according to Claim 2, wherein the processor enabled device is further configured to delete any remaining trained learning model that was not selected as having the highest accuracy (paragraph 253: replacing, that is deleting, the underperforming machine learned models).

Regarding Claim 7, Vodencarevic further teaches:
The computing system according to Claim 2, wherein the system is further configured to: retransmit the plurality of trained learning models associated with each discrete model class to the at least one anonymous client after a predetermined amount of time (paragraphs 149, 226: providing machine learned models to clients which are updated based on performance reviews at regular time intervals that is a predetermined amount of time);  
and the at least one anonymous client is further configured to: validate each one of the plurality of trained learning models using the localized dataset of the at least one anonymous client (paragraphs 85, 261, 276: training, validating and testing the machine learned models using local data);  
select one of the plurality of trained learning models having the highest accuracy (paragraphs 101, 141, 168, 179: deciding the best, or highest accurate, machine learned model. Examiner’s note: Wadhwa, US 2021/0304151 A1, also teaches choosing the best model, see for example paragraph 42); 
train the selected one of the plurality of trained learning models using new datasets obtained by the at least one anonymous client through transfer learning (paragraphs: 107, 124, 128, 136, 237, 253, 257, 264, 272: training/retraining to adapt the machine learned models to new data, wherein the machine trained model is versatile and applicable to a plethora of different problems in machine learning, which is transfer learning. Examiner’s note: Kozhaya, US 2021/0097428 A1, also teaches transfer learning, see for example Abstract); 
transmit the updated parameters used in the selected one of the plurality of trained models to the neural network (paragraphs 94, 96, 124, 142: receiving the updated machine learned models, that involves the updated parameters of the machine learned model, from the client. Examiner’s note: Baracaldo also teaches this, see for example paragraphs 29-30). 

Regarding Claim 8, Vodencarevic further teaches:
The computing system according to Claim 7, wherein the predetermined amount of time is every thirty days or monthly (paragraph 226: providing machine learned models to clients which are updated based on performance reviews at regular time intervals that is a predetermined amount of time which can include any period of time such as thirty days or monthly. Examiner’s note: Kozhaya, US 2021/0097428 A1, also teaches monthly retraining, see for example paragraph 62).

Regarding Claim 9, Vodencarevic further teaches:
The computing system according to Claim 1, wherein the at least one anonymous client is configured to transmit any updated parameters used in the selected one of the plurality of trained models to the cloud-based computing system after a predetermined amount of time (paragraphs 142, 226: receiving the updated machine learned models, that involves the updated parameters of the machine learned model, from the client, which are updated based on performance reviews at regular time intervals that is a predetermined amount of time). 


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic, US 2021/0097439 A1, in view of Baracaldo, US 2020/0358599 A1, and further in view of Perry, US 2019/0050948 A1. 

Regarding Claim 10, with Vodencarevic and Baracaldo teaching those limitations of the claim as previously pointed out, neither Vodencarevic nor Baracaldo may have taught all of:
The computing system according to Claim 1, wherein the plurality of discrete model classes is directed to soil mapping and the at least one dataset includes data from representative soil types. (Emphasis added).
However, Perry shows (Abstract; paragraphs 4-5, 8, 18, 138-139: wherein as discussed data/information pertaining to soil types and field/soil characteristics are mapped using prediction models/machine learning models for crop prediction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Perry with that of Vodencarevic and Baracaldo for using the plurality of discrete model classes for soil mapping and the at least one dataset includes data from representative soil types.
The ordinary artisan would have been motivated to modify Vodencarevic and Baracaldo in the manner set forth above for the purposes of using prediction models that use information representative of land/soil information, location of the land, and corresponding weather conditions and soil composition, for a crop prediction system [Perry: Abstract].

Regarding Claim 11, Perry further teaches:
The computing system according to Claim 10, wherein the plurality of machine learning models comprises machine learning models for each representative soil type (paragraph 139: a corresponding prediction model can be used, for among other things, the soil type).

Regarding Claim 12, Perry further teaches:
The computing system according to Claim 10, wherein the localized dataset comprises data obtained from a plurality of sensors installed at a location of the at least one anonymous client (paragraph 10: collecting the information/data using sensors located/installed in the field), 
and wherein the plurality of sensors collect data that includes at least one of soil volumetric moisture, soil capacitance, soil tension, soil temperature, air humidity, air temperature, and barometric pressure (paragraph 10, 15: sensors collect information on air temperature, soil moisture).

Regarding Claim 13, with Vodencarevic teaching the use of specific machine learning models for different tasks (paragraph 107) Perry further teaches:
The computing system according to Claim 11, further comprising: downloading a soil-specific machine learning model from the updated plurality of machine learning models for a soil type of the at least one client (paragraph 139: a corresponding prediction model can be used, for among other things, the soil type), 
and wherein the updated plurality of machine learning models are soil-specific models for each discrete model class of the plurality of discrete model classes (paragraph 139: a corresponding prediction model can be used, for among other things, the soil type). (Emphasis added). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vodencarevic, US 2021/0097439 A1, in view of Baracaldo, US 2020/0358599 A1, and further in view of Kozhaya, US 2021/0097428 A1. 

Regarding Claim 14, with Vodencarevic and Baracaldo teaching those limitations of the claim as previously pointed out, neither Vodencarevic nor Baracaldo may have taught all of:
The computing system according to Claim 1, wherein the plurality of discrete model classes is directed to predictive text for regional dialects and the at least one dataset includes data from different regions that speak the dialect. (Emphasis added).
However, Kozhaya in a similar field of endeavor shows (paragraphs 62-63: wherein the concept of transfer learning is discussed such that the machine learning model can be trained on data to optimize over a large variety of phenomena including location/regional dialects). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Kozhaya with that of Vodencarevic and Baracaldo for having the plurality of discrete model classes directed to predictive text for regional dialects and the at least one dataset includes data from different regions that speak the dialect.
The ordinary artisan would have been motivated to modify Vodencarevic and Baracaldo in the manner set forth above for the purposes of collecting training data, training a common deep learning model using the collected training data, customizing the deep learning model based on characteristics specific to one of a plurality of local devices utilizing transfer learning, and deploying the customized deep learning model [Kozhaya: Abstract].

Claim 15 is a combination of Claims 1 and 2 and is rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Sprague, US 2020/0334524 A1, teaches training a model using a plurality of distributed worker devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127